IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-78,127-01



EX PARTE ROSENDO RODRIGUEZ, III




ON APPLICATION FOR WRIT OF HABEAS CORPUS
IN CAUSE NO.  2005-410,654 (A) IN THE
 140TH DISTRICT COURT OF LUBBOCK COUNTY


	Per Curiam. 
 
 ORDER


	This is an application for writ of habeas corpus filed pursuant to the provisions of
Article 11.071, Tex. Code Crim. Proc.
	In March 2008, applicant was convicted of the offense of capital murder.  The jury
answered the special issues submitted pursuant to Article 37.071, Tex. Code Crim. Proc.,
and the trial court, accordingly, set punishment at death.  This Court affirmed applicant's
conviction and sentence on direct appeal.  Rodriguez v. State, No. AP-75,901 (Tex. Crim.
App.  March 16, 2011). 

	Applicant presents twenty-one allegations in his application in which he challenges
the validity of his conviction and resulting sentence.  The trial court held an evidentiary
hearing.  The trial court entered findings of fact and conclusions of law recommending that
the relief sought be denied. 
	This Court has reviewed the record with respect to the allegations made by applicant. 
We adopt the trial court's findings and conclusions.  Therefore, based upon the trial court's
findings and conclusions and our own review, we deny relief. 
	IT IS SO ORDERED THIS THE 8th DAY OF MAY, 2013.
 
Do Not Publish